Citation Nr: 1225878	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified before a Decision Review Officer at the RO in November 2008 and before the undersigned Veterans Law Judge in May 2012.  Transcripts of the hearings are in the claims file.


FINDINGS OF FACT

1.  The Veteran is currently has a 70 percent disability rating due to posttraumatic stress disorder (PTSD), a noncompensable evaluation for hearing loss, and 10 percent disability rating due to tinnitus. 

2.  The Veteran is unable to secure and maintain substantially gainful employment due to the severity of his service-connected disability.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.

The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of the claim is necessary at the present time.

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2011).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The schedular requirements for eligibility for a TDIU are met in this case, as the Veteran presently is receiving disability compensation of 70 percent for posttraumatic stress disorder (PTSD) and 10 percent for tinnitus.  This meets the schedular criteria for at least one service-connected disability rating of at least 60 percent.  38 C.F.R. § 4.16(a).  The dispositive issue therefore is whether the Veteran is unable to secure and maintain gainful employment as a consequence of these service-connected disabilities.

During a February 2007 VA examination, the Veteran reported that he was a carpenter until his back prevented further work in that field.  After that he spent some time as a commercial truck driver.  The examiner noted that the Veteran's combat experience and the development of an attitude of indifference toward himself and others have caused him significant difficulty since Vietnam.  After a mental status examination, the diagnosis was PTSD.  The examiner also noted that the Veteran's social interactions have become reduced due to his lack of tolerance for interacting with strangers and avoidance of social gatherings where many people congregate.

A March 2007 Social Security Administration disability decision found the Veteran was unemployable due to a back disorder. 

During a February 2008 VA examination, the Veteran claimed he has been retired since 2004 due to low back pain, arthritis, PTSD, and depression.  He stated he retired due to mostly physical pain that is a result of tripping on a pallet during a firefight while running for cover to a foxhole.  After a mental status examination, the diagnosis was PTSD.  The examiner noted that the Veteran did not have total social and occupational impairment.  The Veteran's PTSD made it very difficult to socialize, engage in leisure activities, go outside or into public and impaired his occupational opportunities.  His only solace is found in basically isolative activities. 

During a February 2008 VA examination, the Veteran claimed that he has been unemployed since 2002, and unable to find employment since due to combination of chronic low back pain and PTSD.  After an examination, the examiner determined that his service-connected PTSD is the predominant cause for unemployability, as he apparently has a great deal of difficulty getting along with others.  His non-service connected neck and low back problems preclude much in the way of physical labor.  

In a May 2009 VA progress note, the Veteran discussed previous jobs and how he lost them due to his anger and impulsivity.  He stated he has a hard time relating to others and he is easily irritated.  

In a September 2009 opinion from a private internist, the physician found that the Veteran is permanently unable to gain or maintain substantial gainful employment.  He noted that it was apparent within the first few minutes that the Veteran has severe psychiatric issues and he attempted to cooperate but had trouble focusing.  After review of all the records as well as interviewing the Veteran, the examiner determined that he will never be able to maintain any form of gainful employment. The opinion was based entirely upon the Veteran's service-connected disability and did not consider his age, race, or any non-service related disabilities. 

In a May 2010 Vet Center progress note, the Veteran was upset over the VA denying his claim for unemployability.  The examiner noted that the Veteran is unable to consistently maintain a level of functioning necessary for gainful employment.  He continues to work on his anger management and he lacks appropriate social skills. 

During a November 2011 RO hearing, the Veteran testified that he has been aware of his inability to work due to his PTSD for a while.  The Veteran's wife stated that the Veteran had problems with concentration and temper, and he had a tendency towards isolation. 

In multiple statements, the Veteran reiterated a problem with concentration and focus which would be necessary for employment. 

During February and July 2011 VA examinations, the examiner noted that the Veteran indicated that he last worked in 2002 and was not currently working due to medical disability and lack of motivation, however, he later stated he could not find a job as a truck driver.  He still has a commercial driver's license, but he does not think he could pass a physical.  He stated he "is not going out in the world anymore" as he has a "nice place over there in Christoval."  The examiner noted that he does not seem motivated to leave the comfort of his home, but this does not necessarily appear to be related to PTSD.  He can drive, and drove two hours for the appointment.   The examiner noted that the Veteran had moderate limitations in self-functioning which could be related to PTSD issues.  He is volitionally reticent to leave the comfort of his residence and the examiner noted that it seems feasible that he may manifest periodic anger and irrationability.  

He had been a carpenter since Vietnam until 1989 when he stopped drinking, and he stated he could not find work due to carpenter union giving jobs to illegal aliens.  He indicated a history of conflict with supervisors and coworkers, and was not able to attend and concentrate on tasks or adjust to stress and change in the workplace.  He claimed he was not able to attend and concentrate for tasks when working, yet, in the mental status examination, he was able to concentrate for reverse serial threes, and memory appeared to be intact.  He did manifest some difficulty concentrating in the examination and having appropriate focus.  The examiner noted that while the Veteran reported that he is not currently working due to medical disability and lack of motivation, he does appear motivated for seeking individual unemployability.  The examiner also reported that his diminished motivation could be related to daily cannabis use.  The examiner reviewed the positive opinion of the Vet Center note, but stated that the rational for this opinion was not documented or well-supported and the opinion is over 9 months old. 

During a May 2012 Travel Board hearing, the Veteran asserted that he is unemployable due to this PTSD, specifically his medication which would cause him to fail any kind of employment physical.  The Veteran's wife testified that he has difficulty maintaining relationships with others, including problems with neighbors. 

As indicated above, there is evidence of record, notably the findings of the disability examination for Social Security Administration disability benefits and February and July 2011 VA examiner, which suggest that the Veteran's non-service connected back disorder and marijuana use are what precluded substantially gainful employment.  The Board, however, is bound to consider the entire record in this case.  Notably, the February 2008 VA examiner and the Veteran's treating counselor found that because of his PTSD symptoms he is not able to consistently maintain a level of functioning necessary for gainful employment.  Additionally, in a September 2009 report, a private physician further stated that it is solely due to his PTSD he is unable to obtain and retain gainful employment. 

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected PTSD has prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU is warranted. 


(CONTINUED ON NEXT PAGE)

ORDER

The claim for entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


